DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8, 8 and 9 are objected to because of the following informalities: Ten claims are being considered instead of nine. The second claim 8 should be labeled “claim 9” and claim 9 should be labeled “claim 10.”  Examiner will interpret the second claim 8 as “claim 9” and claim 9 as “claim 10”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2015/0270406).
Regarding claim 1, Sun discloses a method for forming an insulating film using a laser beam comprising: 
transferring a 2D material onto a substrate (Fig. 1 S101); 
depositing a metal thin film on the 2D material (Fig. 1 S102); 
irradiating a laser beam to the metal thin film (Fig. 1 S103); 
and forming the metal thin film of the laser beam-irradiated region into an insulating film (Examiner interprets this limitation to be the product created by the three method steps above. This limitation is not considered a part of the method, but the result of the method.).
Regarding claim 2, Sun teaches the method as appears above (see the rejection of claim 1), and Sun further teaches wherein, in the step of transferring the 2D material, any one selected from the group consisting of graphene (Fig. 2c #1021 graphene pattern), black phosphorus, molybdenite, and silicene is transferred as a monolayer ([0027] lines 21-24 ---“… and the single-layer graphene of the invention has a light transmittance close to 100% and has good mechanical properties suitable for applications in need of flexibility and the like.”).
Regarding claim 4, Sun teaches the method as appears above (see the rejection of claim 1), and Sun further teaches in the step of irradiating a laser beam to the metal thin film, a laser beam is irradiated to a region of the metal thin film to be endowed with insulating property (Fig. 1 S103) (Examiner interprets this limitation to be the product created by the three method steps above. This limitation is not considered a part of the method, but the result of the method.).
Regarding claim 6, Sun teaches the method as appears above (see the rejection of claim 1), and Sun further teaches in wherein, in the step of forming the metal thin film into the insulating film, the region of the metal thin film formed into the insulating film serves as a protective film protecting the 2D material (Examiner interprets this limitation to be the product created by the three method steps above. This limitation is not considered a part of the method, but the result of the method.) 
(Examiner notes that the phrase “the region of the metal thin film formed into the insulating film serves as a protective film protecting the 2D material” is a statement of intended use and the structure of the device as taught by Sun can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)
	.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2015/0270406) as applied to claims 1 and 4, in view of Yu et al (US 20160158864).
Regarding claim 3, Sun teaches the method as appears above (see the rejection of claim 1), but does not teach wherein, in the step of depositing the metal thin film, tungsten is deposited on the 2D material by chemical vapor deposition to a thickness of 30-70 nm.
Nonetheless, Yu teaches in the step of depositing the metal thin film, tungsten is deposited on the 2D material by chemical vapor deposition to a thickness of 30-70 nm ([0027] ---“ he pulsed laser may preferably have peak power in a range of 5 mW/.mu.m.sup.2 to 20 mW/.mu.m.sup.2, in case where an oxide film having a thickness of 50 nm, and a tungsten absorption layer having a thickness of 40 nm are deposited on a silicon substrate under a normal pressure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun by incorporating the deposition of the tungsten layer at a thickness range of 30-70 nm for the purpose of increasing light absorption efficiency. ([0068])
Regarding claim 5, Sun teaches the method as appears above (see the rejection of claim 4), but does not teach wherein, in the step of irradiating a laser beam to the metal thin film, a laser beam with an output power of 10-80 mW is used.
Nonetheless, Yu teaches wherein, in the step of irradiating a laser beam to the metal thin film, a laser beam with an output power of 10-80 mW is used ([0073] lines 1-4 ---“Referring to FIG. 5, in case of irradiation with a laser having power at 23.5 mW, and in case of irradiation with a laser having power at 31.7 mW, change of the zinc oxide solder with time was observed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun by incorporating the output power of the laser beam at 10-80 mW for the purpose of growing a metal oxide.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2015/0270406) as applied to claims 1 and 4, in view of Yu et al (US 20160158864).
Regarding claim 7, Sun discloses a method for forming an insulating film using a laser beam comprising: 
transferring a 2D material onto a substrate (Fig. 1 S101); 
depositing a metal thin film on the 2D material (Fig. 1 S102); 
irradiating a laser beam to the metal thin film (Fig. 1 S103); 
and forming the metal thin film of the laser beam-irradiated region into an insulating film (Examiner interprets this limitation to be the product created by the three method steps above. This limitation is not considered a part of the method, but the result of the method.).
However, Sun does not disclose wherein, in the step of irradiating a laser beam to the metal thin film, a laser beam with an output power of 10-80 mW is used.
Nonetheless, Yu teaches wherein, in the step of irradiating a laser beam to the metal thin film, a laser beam with an output power of 10-80 mW is used ([0073] lines 1-4 ---“Referring to FIG. 5, in case of irradiation with a laser having power at 23.5 mW, and in case of irradiation with a laser having power at 31.7 mW, change of the zinc oxide solder with time was observed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun by incorporating the output power of the laser beam at 10-80 mW for the purpose of growing a metal oxide.
Regarding claim 8, Sun teaches the method as appears above (see the rejection of claim 7), and Sun further teaches wherein, in the step of transferring the 2D material, any one selected from the group consisting of graphene (Fig. 2c #1021 graphene pattern), black phosphorus, molybdenite, and silicene is transferred as a ([0027] lines 21-24 ---“… and the single-layer graphene of the invention has a light transmittance close to 100% and has good mechanical properties suitable for applications in need of flexibility and the like.”).
Regarding claim 9, Sun teaches the method as appears above (see the rejection of claim 7), but does not teach wherein, in the step of depositing the metal thin film, tungsten is deposited on the 2D material by chemical vapor deposition to a thickness of 30-70 nm.
Nonetheless, Yu teaches in the step of depositing the metal thin film, tungsten is deposited on the 2D material by chemical vapor deposition to a thickness of 30-70 nm ([0027] ---“ he pulsed laser may preferably have peak power in a range of 5 mW/.mu.m.sup.2 to 20 mW/.mu.m.sup.2, in case where an oxide film having a thickness of 50 nm, and a tungsten absorption layer having a thickness of 40 nm are deposited on a silicon substrate under a normal pressure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sun by incorporating the deposition of the tungsten layer at a thickness range of 30-70 nm for the purpose of increasing light absorption efficiency. ([0068])
Regarding claim 10, Sun teaches the method as appears above (see the rejection of claim 7), and Sun further teaches in wherein, in the step of forming the metal thin film into the insulating film, the region of the metal thin film formed into the insulating film serves as a protective film protecting the 2D material (Examiner interprets this limitation to be the product created by the three method steps above. This limitation is not considered a part of the method, but the result of the method.) 
(Examiner notes that the phrase “the region of the metal thin film formed into the insulating film serves as a protective film protecting the 2D material” is a statement of intended use and the structure of the device as taught by Sun can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761